DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
Applicant alleges that the combined teaching of Yuri and Kim does not teach all of the limitation as recited in claim 1.
The examiner respectfully disagrees with applicant’s allegation.
As discussed in the Final Office Action, Yuri discloses all of the limitation as recited, particularly wherein the conductive structure is directly laterally connected to the second terminal 41 of the first passive component, except for the die being placed over the upper buildup layer on the package.

    PNG
    media_image1.png
    619
    679
    media_image1.png
    Greyscale


Kim cures Yuri’s deficiency by disclosing a device comprising: a semiconductor die 210 over the package 2 which includes one or more passive components, the one or more passive components being embedded vertically in the package 2.  

    PNG
    media_image2.png
    555
    871
    media_image2.png
    Greyscale


Therefore, the combined teaching of Yuri and Kim meets all of the limitation as claimed, because it is desirous in the art to achieve the predictable result of providing a robust electrical conductor path in the package.


For the foregoing reason above, the rejection of claims 1-8 is maintained.


Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813